DETAILED ACTION
In response to the RCE amendment filed on 01/20/2022, Claims 1-4 and 6-21 are subject to examination and have been examined. Acknowledgement is made to the Applicant’s amendment to claim 19 to obviate previous objection in regard to antecedent basis. The previous objection to said claim is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-15, and 20-21 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Kakishima, et al. (hereafter Kakishima), US Patent Publication 2019/0245608 A1 in view of Cho, et al. (hereafter Cho) US Patent Publication 2005/0201474 A1.
Claim 1, Kakishima teaches A method for wireless communication by a User Equipment (UE) (Fig. 1, UR 10), comprising: receiving at least one trigger message for reporting advanced Channel State Information (CSI) by the UE; (Kakishima: [0090, Fig. 8] "when the UE 10 receives a trigger of the advanced CSI reporting on subframe "n," the normal [sic advanced] CSI reporting may be performed on subframes "n+4" and "n+X");
and taking one or more actions to reduce at least one of feedback overhead or processing at the UE associated with the reporting. (Kakishima: [0049] "For advanced CSI reporting, index of the combined beam k be n.sub.1(k), n.sub.2(k) instead of i.sub.1,1(k), i.sub.1,2(k) to reduce feedback overhead"), wherein taking the one or more action comprises limiting a size of the advanced CSI report based on a high resolution codebook (See Fig. 8: For advanced CSI reporting, index of the combined beam k be n1(k), n2(k) instead of i1,1(k), i1,2(k) to reduce feedback overhead. ¶. [0049] and ¶. [0083]).
Kakishima teaches an action to reduce overhead with advanced CSI reporting based on the full codebooks. Whilst, those of ordinary skilled in the arts art would have considered that reducing overhead with CSI reporting based on the full codebooks is the same as limiting the size of advanced CSI report based on the TBS, just for the arguendo perspective, the Examiner further cites the prior art “CHO” for using the Transport Block Size.
Cho further teaches the method wherein utilizing a Transport Block Size (TBS) in accordance with the CQI availability. (Cho: [0046] "If the UE transmits a particular CQI, it indicates that data transmission by a transport block (TB) size and modulation scheme corresponding to the CQI or less does not exceed a predetermined threshold for the PER (Packet Error Rate) of single channel transmission. The CQI in the HS-DPCCH frame is 5 bits. The UE and the Node B each have the same mapping table with mapping information including TB sizes, numbers of HS -PDSCH codes, and modulations for available [i.e. CSI report does not exceed given TBS]" where Kakishima: [0049] teaches "Advanced CSI reporting includes the RI and the CQI").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Cho’s teaching of using TBS into Kakishima’s a high resolution codebook, so that it would not only improve the performance of the OFDM system but also reduce a large UL signaling overhead. Cho: ¶. [0007]. 

Regarding Claim 13, The method of claim 1, the combination of Kakishima and Cho teaches wherein taking the one or more actions comprises, if the advanced CSI report is triggered in subframe n corresponding to a CSI process, not updating a Rank Indicator (RI) associated with the CSI process if the RI for the advanced CSI associated with the CSI process was updated on or after X number of subframes before subframe n. (Kakishima: [0039] "According to one or more embodiments of the present invention, if a rank 1 codebook is used for the normal CSI, advanced CSI leading beam may be the same with a rank 1, CF 1 beam [i.e. rank not updated]. In addition to the leading beam, combined beam(s) may be selected from beams that are orthogonal to the leading beam" and [0090, Fig. 8] "when the UE 10 receives a trigger of the advanced CSI reporting on subframe "n," the normal [sic advanced] CSI reporting may be performed on subframes "n+4" and "n+X").

Regarding Claim 14, The method of claim 1, the combination of Kakishima and Cho teaches wherein taking the one or more actions comprises not reporting the advanced CSI in one or more subframes that require that the advanced CSI is reported in the same subframe in which a corresponding CSI trigger was received. (Kakishima: [0090, Fig. 8] "when the UE 10 receives a trigger of the advanced CSI reporting on subframe "n," the normal [sic advanced] CSI reporting may be performed on subframes "n+4" and "n+X").

Regarding Claim 15, Kakishima teaches A method for wireless communication by a Base Station (BS) (Fig. 1, BS 20), comprising: 
determining to send at least one trigger message to receive an advanced Channel State Information (CSI) report from at least one User Equipment (UE) (Fig. 1, UR 10); (Kakishima: [0090, Fig. 8] "FIG. 8 shows an example of the advanced CSI reporting triggered by the BS 20 using the RRC signaling (or DCI)" where the trigger by the BS indicates a determination to send prior to sending);
taking at least one action to reduce at least one of feedback overhead or processing at the at least one UE associated with the advanced CSI report; (where the BS selects beams so that... Kakishima: [0038] "a low resolution codebook and a high resolution codebook may use a common part for a beam selection scheme. The same for normal CSI and advanced CSI, which helps to reduce calculation complexity and feedback overhead", and [0048] "In order to reuse the legacy codebook W1 and the legacy feedback scheme, the definition of i.sub.1,1, i.sub.1,2 are identical to those used for legacy codebook, e.g., in 3GPP TS 36.213, Section 7.2.4, Table 7.2.4-10. The other K-1 candidate combined beams are those at distance of n.sub.1*O.sub.1+n.sub.2*O.sub.2.", and [0050, Fig. 3b] "In the BS 20, it can infer the combined beam index by: i.sub.1,1(k)=mod(i.sub.1,1(1), O.sub.1)+n.sub.1(k)*O.sub.1 and i.sub.1,2(k)=mod(i.sub.1,2(1), O.sub.2)+n.sub.2(k)*O.sub.2. Thus, feedback of the leading beam index can be performed based on the legacy LTE codebook and can reuse the legacy LTE feedback, because the definition of i.sub.1,1(1) and i.sub.1,2(1) is identical to those defined for the legacy LTE feedback of 1-layer codebook, as seen in 3GPP TS 36.213, Section 7.2.4, Table 7.2.4-10"), wherein taking the one or more action comprises limiting a size of the advanced CSI report based on a high resolution codebook (See Fig. 8: For advanced CSI reporting, index of the combined beam k be n1(k), n2(k) instead of i1,1(k), i1,2(k) to reduce feedback overhead. ¶. [0049] and ¶. [0083]);
sending the at least one trigger message based on the at least one action. (Kakishima: [0090, Fig. 8] "FIG. 8 shows an example of the advanced CSI reporting triggered by the BS 20 using the RRC signaling (or DCI)"); and
receiving the advanced CSI report in response to the trigger message (See Figs. 8 and 9: for receiving trigger message for reporting CSI; ¶. [0019-0020]).
Kakishima teaches an action to reduce overhead with advanced CSI reporting based on the full codebooks. Whilst, those of ordinary skilled in the arts art would have considered that reducing overhead with CSI reporting based on the full codebooks is the same as limiting the size of advanced CSI report based on the TBS, just for the arguendo perspective, the Examiner further cites the prior art “CHO” for using the Transport Block Size.
Cho further teaches the method wherein utilizing a Transport Block Size (TBS) in accordance with the CQI availability. (Cho: [0046] "If the UE transmits a particular CQI, it indicates that data transmission by a transport block (TB) size and modulation scheme corresponding to the CQI or less does not exceed a predetermined threshold for the PER (Packet Error Rate) of single channel transmission. The CQI in the HS-DPCCH frame is 5 bits. The UE and the Node B each have the same mapping table with mapping information including TB sizes, numbers of HS -PDSCH codes, and modulations for available [i.e. CSI report does not exceed given TBS]" where Kakishima: [0049] teaches "Advanced CSI reporting includes the RI and the CQI").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Cho’s teaching of using TBS into Kakishima’s a high resolution codebook, so that it would not only improve the performance of the OFDM system but also reduce a large UL signaling overhead. Cho: ¶. [0007]. 

Regarding Claim 20, The method of claim 15, the combination of Kakishima and Cho teaches wherein taking the at least one action comprises determining to send the trigger message in a subfrarme (n) to trigger the advanced CSI report in a different subframe (n+4). (Kakishima: [0090, Fig. 8] "when the UE 10 receives a trigger of the advanced CSI reporting on subframe "n," the normal [sic advanced] CSI reporting may be performed on subframes "n+4" and "n+X").

Regarding Claim 21, Kakishima teaches An apparatus for a user equipment (UE) (Fig. 1, UE 10), comprising: a memory; and a processor in communication with the memory, wherein the processor is configured to: (Kakishima: [0032] "The UE 10 includes a CPU such as a processor, a RAM (Random Access Memory), a flash memory, and a radio communication device to transmit/receive radio signals to/from the BS 20 and the UE 10"), 
 ( (Kakishima: [0090, Fig. 8] "when the UE 10 receives a trigger of the advanced CSI reporting on subframe "n," the normal [sic advanced] CSI reporting may be performed on subframes "n+4" and "n+X");
and take one or more actions to reduce at least one of feedback overhead or processing at the UE associated with the reporting. (Kakishima: [0049] "For advanced CSI reporting, index of the combined beam k be n.sub.1(k), n.sub.2(k) instead of i.sub.1,1(k), i.sub.1,2(k) to reduce feedback overhead"), wherein taking the one or more action comprises limiting a size of the advanced CSI report based on a high resolution codebook (See Fig. 8: For advanced CSI reporting, index of the combined beam k be n1(k), n2(k) instead of i1,1(k), i1,2(k) to reduce feedback overhead. ¶. [0049] and ¶. [0083]).
Kakishima teaches an action to reduce overhead with advanced CSI reporting based on the full codebooks. Whilst, those of ordinary skilled in the arts art would have considered that reducing overhead with CSI reporting based on the full codebooks is the same as limiting the size of advanced CSI report based on the TBS, just for the arguendo perspective, the Examiner further cites the prior art “CHO” for using the Transport Block Size.
Cho further teaches the method wherein utilizing a Transport Block Size (TBS) in accordance with the CQI availability. (Cho: [0046] "If the UE transmits a particular CQI, it indicates that data transmission by a transport block (TB) size and modulation scheme corresponding to the CQI or less does not exceed a predetermined threshold for the PER (Packet Error Rate) of single channel transmission. The CQI in the HS-DPCCH frame is 5 bits. The UE and the Node B each have the same mapping table with mapping information including TB sizes, numbers of HS -PDSCH codes, and modulations for available [i.e. CSI report does not exceed given TBS]" where Kakishima: [0049] teaches "Advanced CSI reporting includes the RI and the CQI").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Cho’s teaching of using TBS into Kakishima’s a high resolution codebook, so that it would not only improve the performance of the OFDM system but also reduce a large UL signaling overhead. Cho: ¶. [0007]. 

Regarding claim 22; Kakishima discloses an apparatus for a base station (BS), comprising: a memory; and a processor in communication with the memory, wherein the processor is configured to: 
determine to send at least one trigger message to receive an advanced Channel State Information (CSI) report from at least one User Equipment (UE) (Fig. 1, UR 10); (Kakishima: [0090, Fig. 8] "FIG. 8 shows an example of the advanced CSI reporting triggered by the BS 20 using the RRC signaling (or DCI)" where the trigger by the BS indicates a determination to send prior to sending);
take at least one action to reduce at least one of feedback overhead or processing at the at least one UE associated with the advanced CSI report; (where the BS selects beams so that... Kakishima: [0038] "a low resolution codebook and a high resolution codebook may use a common part for a beam selection scheme. The same for normal CSI and advanced CSI, which helps to reduce calculation complexity and feedback overhead", and [0048] "In order to reuse the legacy codebook W1 and the legacy feedback scheme, the definition of i.sub.1,1, i.sub.1,2 are identical to those used for legacy codebook, e.g., in 3GPP TS 36.213, Section 7.2.4, Table 7.2.4-10. The other K-1 candidate combined beams are those at distance of n.sub.1*O.sub.1+n.sub.2*O.sub.2.", and [0050, Fig. 3b] "In the BS 20, it can infer the combined beam index by: i.sub.1,1(k)=mod(i.sub.1,1(1), O.sub.1)+n.sub.1(k)*O.sub.1 and i.sub.1,2(k)=mod(i.sub.1,2(1), O.sub.2)+n.sub.2(k)*O.sub.2. Thus, feedback of the leading beam index can be performed based on the legacy LTE codebook and can reuse the legacy LTE feedback, because the definition of i.sub.1,1(1) and i.sub.1,2(1) is identical to those defined for the legacy LTE feedback of 1-layer codebook, as seen in 3GPP TS 36.213, Section 7.2.4, Table 7.2.4-10"), wherein taking the one or more action comprises limiting a size of the advanced CSI report based on a high resolution codebook (See Fig. 8: For advanced CSI reporting, index of the combined beam k be n1(k), n2(k) instead of i1,1(k), i1,2(k) to reduce feedback overhead. ¶. [0049] and ¶. [0083]);
send the at least one trigger message based on the at least one action. (Kakishima: [0090, Fig. 8] "FIG. 8 shows an example of the advanced CSI reporting triggered by the BS 20 using the RRC signaling (or DCI)"); and
receive the advanced CSI report in response to the trigger message (See Figs. 8 and 9: for receiving trigger message for reporting CSI; ¶. [0019-0020]).
Kakishima teaches an action to reduce overhead with advanced CSI reporting based on the full codebooks. Whilst, those of ordinary skilled in the arts art would have considered that reducing overhead with CSI reporting based on the full codebooks is the same as limiting the size of advanced CSI report based on the TBS, just for the arguendo perspective, the Examiner further cites the prior art “CHO” for using the Transport Block Size.
Cho further teaches the method wherein utilizing a Transport Block Size (TBS) in accordance with the CQI availability. (Cho: [0046] "If the UE transmits a particular CQI, it indicates that data transmission by a transport block (TB) size and modulation scheme corresponding to the CQI or less does not exceed a predetermined threshold for the PER (Packet Error Rate) of single channel transmission. The CQI in the HS-DPCCH frame is 5 bits. The UE and the Node B each have the same mapping table with mapping information including TB sizes, numbers of HS -PDSCH codes, and modulations for available [i.e. CSI report does not exceed given TBS]" where Kakishima: [0049] teaches "Advanced CSI reporting includes the RI and the CQI").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Cho’s teaching of using TBS into Kakishima’s a high resolution codebook, so that it would not only improve the performance of the OFDM system but also reduce a large UL signaling overhead. Cho: ¶. [0007]. 

Claims 2, 6-7, 12, 16, and 19  are hereby rejected under 35 U.S.C. 103 as being unpatentable over Kakishima, et al. (hereafter Kakishima), US Patent Publication 2019/0245608 A1 in view of Cho, et al. (hereafter Cho) US Patent Publication 2005/0201474 A1, and in further view of Hwang, et al. (hereafter Hwang) US Patent Publication 2015/0110029 A1.

Regarding Claim 2, The method of claim 1, the combination of Kakishima and Cho does not explicitly teach wherein taking the one or more actions comprises not allowing transmission of data on the uplink together with the reporting the advanced CSI. 
However, Hwang does teach wherein taking the one or more actions comprises not allowing transmission of data on the uplink (PUSCH) together with the reporting the advanced (enhanced) CSI (PUCCH). (Hwang: [0264] "Accordingly, when the simultaneous transmission of the PUCCH and the PUSCH is configured, the simultaneous transmission of the plurality of HARQ-ACK information and periodic CSI using the PUCCH resource may be enhanced not to be permitted").

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Kakishima and Cho to include the teachings of Hwang in order to not allow the simultaneous transmission of the HARQ-ACK information on the PUSCH and enhanced periodic CSI using the PUCCH resource for reduction of feedback overhead or processing. (Hwang: [0264]).

Regarding Claim 6, The method of claim 1, the combination of Kakishima and Cho does not explicitly teach wherein taking the one or more actions comprises reporting the advanced CSI using a Modulation and Coding Scheme (MCS) from a given set of MCSs. 
However, Hwang does teach wherein taking the one or more actions comprises reporting the advanced CSI using a Modulation and Coding Scheme (MCS) from a given set of MCSs. (Hwang: [0104] "The aforementioned CSI is an index representing a status of the DL channel, and may include at least one of a channel quality indicator (CQI) and a precoding matrix indicator (PMI)...The CQI may be generated by various methods. For example, the various methods include a method of quantizing and feed-backing the channel status as it is, a method of calculating and feed-backing a signal to interference plus noise ratio (SINR), a method of notifying a status which is actually applied to the channel such as a modulation coding scheme (MCS), and the like. When the CQI is generated based on the MCS, the MCS includes a modulation scheme, a coding scheme, and a coding rate according to the coding scheme, and the like").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Kakishima and Cho to include the teachings of Hwang in order to report the enhanced CSI using an MCS from an index set of CQI  for reduction of feedback overhead or processing. (Hwang: [0104]).

Regarding Claim 7, The method of claim 1, the combination of Kakishima and Cho does not explicitly teach wherein taking the one or more actions comprises reporting the advanced CSI with a reduced payload size.
However, Hwang does teach wherein taking the one or more actions comprises reporting the advanced CSI with a reduced payload size. (Hwang: [0160] "Since periods and offsets of the wideband CQI/PMI and the subband CQI are equally set with respect to two cells, when the plurality of subband CQI bundles collide with each other, the UE may swap a subband CQI report instance and a wideband CQI report instance with respect to one cell. As a result, each subband CQI bundle is simultaneously transmitted with the wideband CQI/PMI for another cell to relatively decrease the entire payload size").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Kakishima and Cho to include the teachings of Hwang in order to report the enhanced CSI by multiplexing the CQI/PMI for reduction of feedback overhead or processing. (Hwang: [0160]).

Claim 12, The method of claim 1, the combination of Kakishima and Cho does not explicitly teach wherein taking the one or more actions comprises not updating the advanced CSI corresponding to one or more CSI processes for a given time period after a previous update of the advanced CSI was completed.
However, Hwang does teach wherein taking the one or more actions comprises not updating the advanced CSI corresponding to one or more CSI processes for a given time period after a previous update of the advanced CSI was completed.  (Hwang: [0112] "The CSI may be transmitted through the PUCCH periodically according to a period determined in the upper layer. That is, the periodic channel status information (CSI) may be transmitted through the PUCCH").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Kakishima and Cho to include the teachings of Hwang in order to report the enhanced CSI periodically according to higher layer signaling (Hwang: [0112]).

Regarding Claim 16, The method of claim 15, the combination of Kakishima and Cho does not explicitly teach wherein taking the at least one action comprises determining not to schedule the advanced CSI report together with transmission of data on the uplink by the at least one UE.  
However, Hwang does teach wherein taking the at least one action comprises determining not to schedule the advanced CSI report together with transmission of data on the uplink by the at least one UE.  (Hwang: [0278] "First, both the simultaneous transmission of the plurality of HARQ-ACKs and the periodic CSI in the same subframe and the simultaneous transmission of the plurality of periodic CSI may be configured not to be permitted to be enabled").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Kakishima and Cho to include the teachings of Hwang in order to not allow the simultaneous transmission of the HARQ-ACK information on the PUSCH and enhanced periodic CSI using the PUCCH resource for reduction of feedback overhead or processing. (Hwang: [0278]).

Regarding Claim 19, The method of claim 15, the combination of Kakishima and Cho does not explicitly teach further comprising sending an indication of a given time period to the at least one UE.
However, Hwang does teach further comprising sending an indication of a given time period to the at least one UE. (Hwang: [0112] "The CSI may be transmitted through the PUCCH periodically according to a period determined in the upper layer. That is, the periodic channel status information (CSI) may be transmitted through the PUCCH").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Kakishima and Cho to include the teachings of Hwang in order to report the enhanced CSI periodically according to higher layer signaling (Hwang: [0112]).

Claims 3 and 17  are hereby rejected under 35 U.S.C. 103 as being unpatentable over Kakishima, et al. (hereafter Kakishima), US Patent Publication 2019/0245608 A1 in view of .

Regarding Claim 3, The method of claim 1, the combination of Kakishima and Cho does not explicitly teach wherein taking the one or more actions comprises not reporting the advanced CSI in response to a trigger message received via a DCI (Downlink Control Information) format supporting multi-antenna port transmission.
However, Lee does teach wherein taking the one or more actions comprises not reporting the advanced CSI in response to a trigger message received via a DCI (Downlink Control Information) format supporting multi-antenna port transmission. (Lee: [0115] "Unlike conventional HetNet scenarios (e.g. Macro and Pico may have their own cell-ID), in distributed MIMO systems (e.g. in LTE R-10 distributed MIMO systems), the same cell-ID may be shared among Macro cell and its RRHs (also known as "deployment scenarios with geographically separated antennas"). For the above, an eNB may configure the UE to report a CSI for its most favorable TP(s) through RRC configuration/reconfiguration" which is not reporting CSI when scheduling via the DCI).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Kakishima and Cho to include the teachings of Lee in order to not report the enhanced CSI when receiving a trigger via a DCI (Lee: [0115]).

Claim 17, The method of claim 1, the combination of Kakishima and Cho does not explicitly teach wherein taking the at least one action comprises determining not to send the trigger message via a DCI ( Downlink Control Information) format supporting multi-antenna port transmission.
However, Lee does teach wherein taking the at least one action comprises determining not to send the trigger message via a DCI ( Downlink Control Information) format supporting multi-antenna port transmission. (Lee: [0115] "Unlike conventional HetNet scenarios (e.g. Macro and Pico may have their own cell-ID), in distributed MIMO systems (e.g. in LTE R-10 distributed MIMO systems), the same cell-ID may be shared among Macro cell and its RRHs (also known as "deployment scenarios with geographically separated antennas"). For the above, an eNB may configure the UE to report a CSI for its most favorable TP(s) through RRC configuration/reconfiguration" which is scheduling via the RRC versus the DCI for multi-antennas).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Kakishima and Cho to include the teachings of Lee in order to report the enhanced CSI with multi-antenna ports when receiving a trigger via RRC versus the DCI (Lee: [0115]).

Claim 4 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Kakishima, et al. (hereafter Kakishima), US Patent Publication 2019/0245608 A1 in view of Cho, et al. (hereafter Cho) US Patent Publication 2005/0201474 A1, and in further view of Park, et al. (hereafter Park) US Patent Publication 2016/0212643 A1.

Claim 4, The method of claim 1, the combination of Kakishima and Cho does not explicitly teach wherein taking the one or more actions comprises not reporting the advanced CSI in response to a trigger message indicating a rank exceeding a given rank.
However, Park does teach wherein taking the one or more actions comprises not reporting the advanced CSI in response to a trigger message indicating a rank exceeding a given rank. (Park: [0157] "an RI (rank indicator) of a CSI reported in every time duration may be different from each other. The UE reports vectors of u.sub.q.sup.(j) and v.sub.q.sup.(j) as many as the rank number to the eNB and the eNB estimates channels as many as the limited rank number according to the report of the UE").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Kakishima and Cho to include the teachings of Park in order to not report the enhanced CSI when exceeding the limited rank number of the UE (Park: [0157]).

Claims 8-11 and 18  are hereby rejected under 35 U.S.C. 103 as being unpatentable over Kakishima, et al. (hereafter Kakishima), US Patent Publication 2019/0245608 A1 in view of Cho, et al. (hereafter Cho) US Patent Publication 2005/0201474 A1, and in further view of Liang, et al. (hereafter Liang) US Patent Publication 2015/0381254 A1.

Regarding Claim 8, The method of claim 1, the combination of Kakishima and Cho does not explicitly teach wherein taking the one or more actions comprises supporting a given number of triggered CSI processes for the advanced CSI, the given number of CSI processes being less than a number of triggered CSI processes supported for legacy CSL.
 wherein taking the one or more actions comprises supporting a given number of CSI processes for the advanced CSI, the given number of CSI processes being less than a number of CSI processes supported for legacy CSL (Liang:  [0014-0018] "3 GPP has recently made a working assumption (at RAN1 meeting #71) that for the joint operation of downlink CoMP and CA, the UE capability for the number of supported CSI processes is defined as follows: P.sub.CSI is the maximum number of CSI processes supported on a component carrier; [0016] P.sub.CSI is provided per band combination; The P.sub.CSI value applies to each component carrier within a band; and P.sub.CSI can take a value in [1, 3, 4]").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Kakishima and Cho to include the teachings of Liang in order to support a maximum number of CSI processes as defined by 3GPP (Liang:  [0014-0018]).

Regarding Claim 9, The method of claim 1, the combination of Kakishima, Cho, and Liang teaches wherein taking the one or more actions comprises supporting a given number of CSI processes for the advanced CSI, the given number of CSI processes being less than a number of CSI processes supported for legacy CSI. (Liang:  [0014-0018] "3 GPP has recently made a working assumption (at RAN1 meeting #71) that for the joint operation of downlink CoMP and CA, the UE capability for the number of supported CSI processes is defined as follows: P.sub.CSI is the maximum number of CSI processes supported on a component carrier; [0016] P.sub.CSI is provided per band combination; The P.sub.CSI value applies to each component carrier within a band; and P.sub.CSI can take a value in [1, 3, 4]").
The rational and motivation for adding this teaching of Liang is the same as for Claim 8.

Regarding Claim 10, The method of claim 1, the combination of Kakishima, Cho, and Liang teaches wherein taking the one or more actions further comprising simultaneously processing the supported given number of CSI processes at one time. (Liang: [0131, Fig. 7] "In step S707, the measurement module 47 performs the necessary cell measurements (CSI measurements) in respect of the resource elements identified in the received configuration data").
The rational and motivation for adding this teaching of Liang is the same as for Claim 8.

Regarding Claim 11, The method of claim 1, the combination of Kakishima, Cho, and Liang teaches wherein taking the one or more actions further comprising reporting a previously determined advanced CSI for one or more CSI processes, if the supported number of CSI processes are being processed.  (Liang: [0131, Fig. 7] "In step S707, the measurement module 47 performs the necessary cell measurements (CSI measurements) in respect of the resource elements identified in the received configuration data" where [0014-0018] "3 GPP has recently made a working assumption (at RAN1 meeting #71) that for the joint operation of downlink CoMP and CA, the UE capability for the number of supported CSI processes is defined as follows: P.sub.CSI is the maximum number of CSI processes supported on a component carrier; [0016] P.sub.CSI is provided per band combination; The P.sub.CSI value applies to each component carrier within a band; and P.sub.CSI can take a value in [1, 3, 4]").
The rational and motivation for adding this teaching of Liang is the same as for Claim 8.

Regarding Claim 18, The method of claim 15, the combination of Kakishima and Cho does not explicitly teach further comprising receiving a maximum number of triggered CSI processes supported by the at least one UE for advanced CSI reports, wherein the maximum number of triggered CSI processes supported by the at least one UE for the advanced CSI reports is less than a number of triggered CSI processes supported for legacy CSI reports.
However, Liang does teach further comprising receiving a maximum number of CSI processes supported by the at least one UE for advanced CSI reports, wherein the maximum number of CSI processes supported by the at least one UE for the advanced CSI reports is less than a number of CSI processes supported for legacy CSI reports. (Liang:  [0013-0018] "the base station configures the mobile telephones it is serving via its component carriers to carry out and report predetermined signal quality and interference measurements (i.e. one or more CSI processes, depending on the number of cells to be measured) so that it can take appropriate corrective actions when signal degradation is experienced by user equipment within its cell(s).  3 GPP has recently made a working assumption (at RAN1 meeting #71) that for the joint operation of downlink CoMP and CA, the UE capability for the number of supported CSI processes is defined as follows: P.sub.CSI is the maximum number of CSI processes supported on a component carrier; P.sub.CSI is provided per band combination; The P.sub.CSI value applies to each component carrier within a band; and P.sub.CSI can take a value in [1, 3, 4]").
(Liang:  [0014-0018]).
Response to Arguments
In response to RCE amendment as filed on 12/28/2021, Applicant’s arguments with respect to the claims have been considered but they are not persuasive. 
Arguments:
Applicant argued that the cited references fail to teach the amended limitations “taking the one or more action comprises limiting a size of the advanced CSI report based on a maximum TBS”.
Responses:
Examiner respectfully disagrees. Kakishima discusses that a low resolution codebook and a high resolution codebook may use a common part for a beam selection scheme. The same for normal CSI and advanced CSI, which helps to reduce calculation complexity and feedback overhead. A high resolution codebook are technically considered as a type of Transport Block Size. Kakishima’s invention further describes that advanced CSI reporting includes the RI and the CQI. For advanced CSI reporting, index of the combined beam k be n1(k), n2(k) instead of i1,1(k), i1,2(k) to reduce feedback overhead. Thus, it is clear that Kakishima teaches the method of reducing/limiting the size of feedback overhead for the advanced CSI reporting based on the high resolution codebook or TBS.
Cho from the same field of endeavor further discloses the method wherein utilizing a Transport Block Size (TBS) in accordance with the CQI availability and transmitting a particular CQI, it indicates that data transmission by a transport block (TB) size and modulation scheme corresponding to the CQI or less does not exceed a predetermined threshold for the PER (Packet Error Rate) of single channel transmission. The CQI in the HS-DPCCH frame is 5 bits. The UE and the Node B each have the same mapping table with mapping information including TB sizes, numbers of HS -PDSCH codes, and modulations for available [i.e. CSI report does not exceed given TBS]" where Kakishima: [0049] teaches "Advanced CSI reporting includes the RI and the CQI").
In view of the above reasoning, the combined teaching of Kakishima and Cho successfully teaches each and every limitation of the claimed elements. As a consequence, the combined teaching also renders the rest of the dependent claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416